On Petition to Rehear.
Tomlinson, Justice.
In the opinion previously announced there is the statement that .after the death of Mr. Hinton the corporation sold the real estate and paid the proceeds to his administrator. This is ’an erroneous statement. The fact is that the administrator voted all the stock at a stockholders meeting which authorized the transfer of this land to the administrator and voted to surrender the charter. Thereafter the stock was cancelled and title to the realty vested in the administrator, who, in that capacity, sold it.
The administrator wants this erroneous statement corrected so as to conform with the fact as above stated. That is the only purpose of the petition to rehear. The opinion will be treated as modified to the extent of making that correction.